IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHARON KAY MAGNUSSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-120

FLORIDA DEPARTMENT OF
REVENUE and MARILYN
BRETT-SHEFFIELD,

      Appellees.

_____________________________/

Opinion filed August 10, 2017.

An appeal from a Final Order of the Department of Revenue.

Sharon Kay Magnusson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee Department of Revenue.


PER CURIAM.

      AFFIRMED. *

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.

      *
         We reject the concession of the Department of Revenue (“DOR”) that its
final administrative support order must be vacated because it was entered without
jurisdiction. The Administrative Law Judge relinquished jurisdiction in the case to
DOR on December 12, 2014, not on December 16, 2014, as DOR claims in its brief.
Accordingly, DOR did have jurisdiction to enter the December 15, 2014, final
administrative support order.